Title: From George Washington to Samuel Huntington, 1 March 1781
From: Washington, George
To: Huntington, Samuel


                  
                     
                     Sir
                     Head Quarters New Windsor 1st March 1781
                     
                  
                  On opening the inclosed, I found it intended for your Excellency, though addressed to me.  I intend setting out in the morning for Newport to confer with the French General and Admiral on the operations of the ensuing Campaign.  Major Genl Heath will command in my absence.  I have the honor to be with the greatest Respect Your Excellency’s Most obt Servt 
                  
                     Go: Washington
                  
                  
                     P.S.  I am this moment honored with your Excellencys favr of the 25th ulto with its interesting inclosures—Cornwallis is playing a bold game, and should General Greene luckily draw together the force which that Country ought to afford him, his Lordship may repent his hasty advance.
                  
                  
               